UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2010 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia No. 0-16587 55-0672148 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of Principal Executive Offices) (304) 530-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 5.02 Departure of Directors or Certain Officers, Appointment of Certain Others, Compensatory Arrangements of Certain Officers Effective September 30, 2010, C. David Robertson, Regional President and Chairman of the Board of Summit Community Bank, Inc., a wholly- owned subsidiary of Summit Financial Group, Inc. retired. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. Date:October 6, 2010 By: /s/ Julie R. Cook Julie R. Cook Vice President & Chief Accounting Officer
